DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, 18, 50-62 are objected to because of the following informalities:  Claims 2, 6, 18, 50-62 each recite “clam” in the first line which should be replaced with –claim--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 51 requires that the sidewall of the active portion has a thickness that is “less than 1.5mm” while Claim 1, from which Claim 51 depends, requires that the sidewall of the active portion has a thickness that is “between 0.2 and 1.0 mm”. The range of “less than 1.5 mm” is broader than the range of “between 0.2 and 1.0 mm”, thus claim 51 fails to further limit the subject matter of claims 1 and 49.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson et al. (EP 0481192).
Claim 1. Lawson et al. discloses a smoking article comprising fuel element 12 (heating device) surrounded by a plurality of concentric rings of tobacco-containing material (tubular vapour generating member whose first end is at the lighting end of the smoking article and whose second end is adjacent aerosol generating means 14) and fibrous insulating material. The preferred embodiment comprises a first layer of glass fibers 100, first tobacco-containing sheet material 102, second layer of glass fibers 104, and second tobacco-containing sheet material 106 (Column 7, lines 47-58; Figure 1). The first and second layers of tobacco-containing sheet material 102, 106 (active portions of the vapour generating member) have a thickness of about 0.09 to about 0.17 mm, preferably about 0.13 mm (thus totaling 0.26 mm together) (Column 8, lines 1-10).
Claim 2. Lawson et al. discloses that the smoking article has an inlet and outlet at opposite ends with an airflow passage extending between. The channel through the first and second layers of tobacco-containing sheet material 102, 106 (active portions of the vapour generating member) forms part of the airflow passage (Figure 1).
Claim 6. Lawson et al. discloses that the mass of the substrate is about 340 mg (Column 18, lines 28-32).
Claim 59. Lawson et al. discloses that a typical cigarette of the present invention has a length of from about 70 mm to about 100 mm (Column 7, lines 23-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (EP 0481192).
Claims 15 and 16. Lawson et al. discloses a smoking article comprising fuel element 12 (heating device) surrounded by a plurality of concentric rings of tobacco-containing material (tubular vapour generating member whose first end is at the lighting end of the smoking article and whose second end is adjacent aerosol generating means 14) and fibrous insulating material. The preferred embodiment comprises a first layer of glass fibers 100, first tobacco-containing sheet material 102, second layer of glass fibers 104, and second tobacco-containing sheet material 106 (Column 7, lines 47-58; Figure 1). The first and second layers of tobacco-containing sheet material 102, 106 (active portions of the vapour generating member) have a thickness of about 0.09 to about 0.17 mm, preferably about 0.13 mm (thus totaling 0.26 mm together) (Column 8, lines 1-10).
Lawson et al. does not explicitly disclose that the active portion comprises an amount of an active substance which is between 0.0001 milligrams per mm2 and 0.02 milligrams per mm2 of the internal surface area, or between 0.0001 milligrams per mm2 and 0.01 milligrams per mm2 of the internal surface area.
However, one of ordinary skill in the art before the effective filing date would recognize that the amount of active substance per mm2 of the internal surface area is a result effective variable (the more active substance per mm2 of the internal surface area, the more active substance is vaporized) and it would have been obvious to optimize the amount of active substance per mm2 of the internal surface area to achieve a desired amount of active substance vaporized.
Claim 18. Lawson et al. discloses that the first and second layers of tobacco-containing sheet material 102, 106 (active portions of the vapour generating member) have a thickness of about 0.09 to about 0.17 mm, preferably about 0.13 mm (thus totaling 0.26 mm together) (Column 8, lines 1-10).

Allowable Subject Matter
Claims 49, 50, 52-58 and 60-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lawson et al. does not disclose a supporting structural tube in axial abutment with the tubular vapour generating member and located downstream of the vapour generating member, wherein the structural supporting tube is an inactive element; wherein a wrapper overwraps the vapour generating member and at least a portion of the inactive tube; a filter downstream of at least a portion of the supporting structural tube; and a mixing zone located downstream of the active portion and within the supporting structural tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747